The opinion of the Court was delivered by
Gibson, C. J.
A settlement is gained by service, but in pursuance of a contract of hiring, which is binding on both parties. To constitute such a contract, any declarations or acts of the parties which evince their assent to an agreement expressed at the time, is sufficient; a precise and formal stipulation being unnecessary. The case of Handley and Berwick St Johns, is full to the purpose, and not so strong to prove a hiring as the present. There, the keeper of a lodge having discharged a servant, asked the pauper if he liked the life of a keeper; and, being answered in the affirmative, said : “ then go into Ned Hill’s place, and you shall not want encouragement.” The pauper did so; and having continued three years in service, received wages for that time. On this state of the conversation and subsequent acts of the parties, it was deteimined by lord Mansfield and the whole court, that there was a clear hiring. 3 Burns Justice 344. What, then, is the case at barí The master testified that he told the pauper, then a boy of fourteen years, that if he would continue to live with him till he came of age, he would give him an additional suit of clothes and a yoke of oxen; that the pauper seemed to take little notice of the offer, and that he himself considered it a gratuity; but that the pauper continued to reside with him till he was twenty years of age. The pauper himself testified to the offer and the residence, but without explicitly stating whether the latter was in pursuance of the former, though he proved that he had been talking of choosing a guardian; but another witness proved the master had told him about the same time, “ that he thought some one was trying to prevail on the boy to leave him, but that he had been making him some offers, and he believed he had quieted his feelings in that respect.” After this, can it be thought that either the promise or the service was gratuitous 1 Had the whole service been performed, the promise could undoubtedly have been enforced; and as there was an actual service under it for more than a year, the pauper was legally settled in Tioga. As to the formal objections to the proceedings of. the justices, it is sufficient to say, that those proceedings were superseded by the determination of the merits on the appeal to ■ the sessions.
Judgment and proceedings affirmed.